UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2010 Date of reporting period: February 28, 2010 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/28/10 (Unaudited) COMMON STOCKS (94.0%)(a) Shares Value Advertising and marketing services (0.4%) Omnicom Group, Inc. 351,400 $12,868,268 Aerospace and defense (3.1%) L-3 Communications Holdings, Inc. 166,000 15,175,720 Northrop Grumman Corp. (S) 241,200 14,775,912 Raytheon Co. (S) 865,800 48,692,592 Safran SA (France) 244,777 5,760,492 United Technologies Corp. 163,900 11,251,735 Automotive (0.7%) TRW Automotive Holdings Corp. (NON) 738,400 19,840,808 Banking (11.0%) Bank of America Corp. 7,118,396 118,592,477 Bank of New York Mellon Corp. (The) 181,200 5,167,824 JPMorgan Chase & Co. 1,199,691 50,351,031 State Street Corp. 2,226,200 99,978,642 SunTrust Banks, Inc. 421,800 10,043,058 Wells Fargo & Co. 1,974,450 53,981,463 Beverage (0.8%) Coca-Cola Enterprises, Inc. 476,800 12,182,240 Molson Coors Brewing Co. Class B 303,300 12,247,254 Biotechnology (1.6%) Amgen, Inc. (NON) 327,900 18,562,419 Genzyme Corp. (NON) 543,300 31,076,760 Broadcasting (0.4%) DISH Network Corp. Class A 518,800 10,360,436 Building materials (0.2%) Owens Corning, Inc. (NON) 215,200 5,063,656 Cable television (2.0%) Comcast Corp. Special Class A (S) 2,063,400 31,962,066 DIRECTV Class A (NON) 650,500 22,019,425 Time Warner Cable, Inc. 168,600 7,871,934 Chemicals (2.0%) Ashland, Inc. 139,200 6,553,536 FMC Corp. 442,200 25,280,574 Lubrizol Corp. (The) 390,400 30,845,504 Commercial and consumer services (0.1%) Equifax, Inc. 30,900 996,834 H&R Block, Inc. 104,400 1,804,032 Communications equipment (0.3%) Qualcomm, Inc. 219,200 8,042,448 Computers (2.4%) Dell, Inc. (NON) (S) 1,689,000 22,345,470 EMC Corp. (NON) 1,172,800 20,512,272 IBM Corp. 246,100 31,294,076 Conglomerates (1.2%) SPX Corp. (S) 152,400 9,066,276 Tyco International, Ltd. 747,900 26,969,274 Consumer (0.2%) Jarden Corp. 205,500 6,588,330 Consumer goods (2.1%) Kimberly-Clark Corp. 1,037,000 62,987,380 Newell Rubbermaid, Inc. (S) 230,100 3,163,875 Containers (0.5%) Owens-Illinois, Inc. (NON) 573,800 17,007,432 Electric utilities (5.0%) Alliant Energy Corp. (S) 198,900 6,291,207 Ameren Corp. 833,300 20,590,843 Edison International 279,700 9,126,611 Entergy Corp. 73,539 5,586,758 Great Plains Energy, Inc. 2,037,838 36,293,895 NV Energy, Inc. 2,634,600 29,270,406 Pepco Holdings, Inc. (S) 2,807,100 47,215,422 Electrical equipment (0.7%) Hubbell, Inc. Class B 477,700 22,380,245 Electronics (1.2%) Integrated Device Technology, Inc. (NON) 1,015,800 5,556,426 Texas Instruments, Inc. 1,284,600 31,318,548 Energy (oil field) (0.5%) Transocean, Ltd. (Switzerland) (NON) 179,600 14,335,672 Financial (3.4%) Assurant, Inc. 1,411,100 43,066,772 Discover Financial Services 4,479,524 61,145,503 Food (1.4%) Campbell Soup Co. (S) 887,406 29,577,242 Kraft Foods, Inc. Class A 488,900 13,899,427 Forest products and packaging (0.8%) Bemis Co., Inc. 159,900 4,680,273 Sonoco Products Co. 666,000 19,700,280 Health-care services (2.2%) AmerisourceBergen Corp. (S) 583,800 16,369,752 McKesson Corp. 546,000 32,295,900 Omnicare, Inc. (S) 340,600 9,220,042 WellPoint, Inc. (NON) 160,700 9,942,509 Insurance (4.6%) Aflac, Inc. 127,900 6,324,655 Allied World Assurance Company Holdings, Ltd. (Bermuda) 296,700 13,677,870 Arch Capital Group, Ltd. (NON) 122,900 9,092,142 Assured Guaranty, Ltd. (Bermuda) (S) 1,144,921 24,157,833 Axis Capital Holdings, Ltd. 303,600 9,548,220 Fidelity National Financial, Inc. Class A 782,400 11,149,200 Hartford Financial Services Group, Inc. (The) 1,078,400 26,280,608 MetLife, Inc. 284,200 10,342,038 PartnerRe, Ltd. 139,599 11,113,476 Platinum Underwriters Holdings, Ltd. (Bermuda) 65,840 2,461,758 Validus Holdings, Ltd. (Bermuda) 651,700 18,241,083 Investment banking/Brokerage (1.9%) Franklin Resources, Inc. 27,300 2,776,956 Goldman Sachs Group, Inc. (The) 12,100 1,891,835 Morgan Stanley 1,968,200 55,463,876 Lodging/Tourism (0.1%) Wyndham Worldwide Corp. (S) 182,700 4,200,273 Manufacturing (0.4%) Cooper Industries PLC Class A 221,900 10,065,384 Dover Corp. 29,200 1,321,592 Media (3.1%) Interpublic Group of Companies, Inc. (The) (NON) (S) 4,949,000 37,117,500 Time Warner, Inc. 1,110,500 32,248,920 Viacom, Inc. Class B (NON) 906,600 26,880,690 Medical technology (1.7%) Baxter International, Inc. 75,200 4,281,136 Boston Scientific Corp. (NON) 3,093,900 23,946,786 Covidien PLC (Ireland) 98,275 4,827,268 Medtronic, Inc. 439,100 19,056,940 Oil and gas (13.6%) Anadarko Petroleum Corp. 62,100 4,355,073 BP PLC ADR (United Kingdom) (S) 1,697,000 90,297,370 Chevron Corp. 2,047,700 148,048,710 EOG Resources, Inc. 13,400 1,260,270 Exxon Mobil Corp. 106,000 6,890,000 Marathon Oil Corp. 1,678,700 48,598,365 Newfield Exploration Co. (NON) 123,100 6,286,717 Occidental Petroleum Corp. 146,700 11,713,995 PetroHawk Energy Corp. (NON) (S) 114,700 2,454,580 Total SA (France) 1,831,356 102,209,191 Total SA ADR (France) 100 5,566 Pharmaceuticals (7.5%) Abbott Laboratories 1,206,500 65,488,820 Johnson & Johnson 1,012,800 63,806,400 Pfizer, Inc. 5,821,400 102,165,570 Power producers (1.5%) AES Corp. (The) (NON) (S) 4,033,400 47,150,446 Publishing (0.4%) R. R. Donnelley & Sons Co. 592,300 11,780,847 Real estate (1.7%) Annaly Capital Management, Inc. (R) (S) 2,068,100 38,011,678 MFA Mortgage Investments, Inc. (R) 2,031,800 14,710,232 Regional Bells (1.4%) AT&T, Inc. 714,300 17,721,783 Verizon Communications, Inc. 937,400 27,118,982 Restaurants (0.1%) Brinker International, Inc. (S) 159,178 2,882,714 Retail (4.5%) Big Lots, Inc. (NON) (S) 869,800 29,138,300 CVS Caremark Corp. (S) 1,359,300 45,876,375 Foot Locker, Inc. 939,400 12,184,018 Lowe's Cos., Inc. 55,000 1,304,050 Macy's, Inc. (S) 1,161,700 22,246,555 Wal-Mart Stores, Inc. 547,300 29,592,511 Semiconductor (0.4%) Atmel Corp. (NON) 3,019,300 13,617,043 Software (3.9%) Activision Blizzard, Inc. (NON) 66,800 710,084 CA, Inc. (S) 815,200 18,342,000 Microsoft Corp. 2,596,788 74,423,944 Parametric Technology Corp. (NON) (S) 1,188,000 20,683,080 Symantec Corp. (NON) (S) 348,400 5,766,020 Textiles (0.4%) Hanesbrands, Inc. (NON) 534,200 13,851,806 Tire and rubber (0.9%) Goodyear Tire & Rubber Co. (The) (NON) 2,261,400 29,375,586 Tobacco (1.7%) Lorillard, Inc. 109,500 7,997,880 Philip Morris International, Inc. 904,000 44,277,920 Total common stocks (cost $2,484,721,405) CONVERTIBLE BONDS AND NOTES (2.4%)(a) Principal amount Value Alexandria Real Estate Equities, Inc. 144A cv. sr. unsec. notes 8s, 2029 (R) $5,821,000 $9,554,962 Alliance Data Systems Corp. 144A cv. sr. notes 4 3/4s, 2014 34,266,000 46,584,353 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 3,813,000 5,409,122 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 2,114,000 2,510,375 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 9,101,000 11,599,225 Total convertible bonds and notes (cost $61,645,686) CONVERTIBLE PREFERRED STOCKS (1.7%)(a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. (S) 502,551 $30,791,300 XL Capital, Ltd. $2.687 cv. pfd. 765,537 21,190,064 Total convertible preferred stocks (cost $43,251,612) INVESTMENT COMPANIES (0.7%)(a) Shares Value Apollo Investment Corp. 1,831,000 $21,349,460 Total investment companies (cost $17,897,180) WARRANTS (0.4%)(a)(NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. 10/28/18 $ 42.42 922,795 $12,439,277 Raytheon Co. 6/16/11 37.50 12,309 237,194 Total warrants (cost $11,947,011) SHORT-TERM INVESTMENTS (10.0%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 20,922,640 $20,922,640 Short-term investments held as collateral for loaned securities with yields ranging from 0.09% to 0.25% and due dates ranging from March 1, 2010 to April 26, 2010 (d) $287,212,816 287,179,260 Total short-term investments (cost $308,101,900) TOTAL INVESTMENTS Total investments (cost $2,927,564,794) (b) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $3,093,498,222. (b) The aggregate identified cost on a tax basis is $2,945,476,117, resulting in gross unrealized appreciation and depreciation of $512,056,146 and $79,805,253, respectively, or net unrealized appreciation of $432,250,893. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At February 28, 2010, the value of securities loaned amounted to $281,163,749. Certain of these securities were sold prior to period-end. The fund received cash collateral of $287,179,260 which is pooled with collateral of other Putnam funds into 44 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $12,829 for the period ended February 28, 2010. During the period ended February 28, 2010, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $161,383,465 and $164,799,007, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at February 28, 2010. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of February 28, 2010: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $87,060,167 $ $ Capital goods 146,431,104 Communication services 106,694,190 Conglomerates 36,035,550 Consumer cyclicals 307,443,420 Consumer staples 235,092,307 Energy 436,455,509 Financials 697,570,230 Health care 401,040,302 Technology 252,611,411 Utilities and power 201,525,588 Total common stocks Convertible bonds and notes 75,658,037 Convertible preferred stocks 51,981,364 Investment Companies 21,349,460 Warrants 12,676,471 Short-term investments 20,922,640 287,179,260 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2010
